 Case 3:18-cv-00752-MAB Document 63 Filed 08/04/20 Page 1 of 4 Page ID #271




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JOHN R. HARTMAN,                             )
                                               )
                        Plaintiff,             )
                                               )
  vs.                                          )   Case No. 3:18-CV-00752 -MAB
                                               )
  ROBERT HICKS, ET AL.,                        )
                                               )
                        Defendants.            )


                          MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

         This matter is before the Court sua sponte for case management purposes. Plaintiff

John R. Hartman filed this pro se suit under 42 U.S.C. § 1983 on April 5, 2018 alleging

claims against Defendants arising out of what Plaintiff claims was an illegal search of his

home while he was not incarcerated (Doc. 6). Following a threshold review of his

complaint pursuant 28 U.S.C. § 1915A, Plaintiff was allowed to proceed on the following

two counts:

         Count 1: Defendants Davis, Hicks, Canady, Snyder, and Ryan
         violated Plaintiff’s Fourth Amendment rights to be free of
         unreasonable searches when they searched his home on April 6,
         2016; and

         Count 2: Defendants Snyder and Canady illegally detained Plaintiff
         in violation of the Fourth Amendment on April 6, 2016

(Id.).
         Defendants Davis and Ryan filed a motion for summary judgment on February 19,

2020, arguing that Plaintiff’s claims are barred by the doctrine established in Heck v.

                                         Page 1 of 4
Case 3:18-cv-00752-MAB Document 63 Filed 08/04/20 Page 2 of 4 Page ID #272




Humphrey, 512 U.S. 477 (1994) (Doc. 60). Plaintiff’s response to the motion for summary

judgment was originally due on or before March 23, 2020 (see id). Before Plaintiff’s

deadline had elapsed, Amended Administrative Order No. 261 was entered on March 21,

2020 in response to the COVID-19 pandemic. This Administrative Order automatically

extended Plaintiff’s deadline by 30 days. Second Amended Administrative Order No. 261

was then entered on April 1, 2020, which automatically extended Plaintiff’s deadline by

another 30 days (60 days in total). Plaintiff’s new deadline to respond to the motion for

summary judgment was May 22, 2020.

       Plaintiff never filed a response to the motion for summary judgment. On June 12,

2020, the Court ordered Plaintiff to either respond to the Show Cause Order or Defendant

Davis and Ryan’s motion for summary judgment (Doc. 62). In this Order, Plaintiff was

explicitly warned of the consequences of failing to respond to the motion for summary

judgment and that the Court may dismiss this action for lack of prosecution, if he did not

respond, pursuant to Federal Rule of Civil Procedure 41(b) (see id.). Plaintiff never

responded to that Order or the motions for summary judgment. In fact, Plaintiff has not

filed anything with the Court in this matter since November 2018, when he requested an

extension of time to file a response to interrogatories (Doc. 26). Plaintiff did participate in

a deposition on November 15, 2019 as well (Doc. 60-1). Since then, though, Plaintiff has

filed nothing with the Court in this matter.

       Under Federal Rule of Civil Procedure 41(b), a court may dismiss an action with

prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil

Procedure] or any court order.” FED. R. CIV. P. 41(b). See also James v. McDonald's
                                          Page 2 of 4
Case 3:18-cv-00752-MAB Document 63 Filed 08/04/20 Page 3 of 4 Page ID #273




Corp., 417 F.3d 672, 681 (7th Cir.2005) (under Rule 41(b), a “district court has the authority

... to [dismiss a case] for lack of prosecution.”). “Once a party invokes the judicial system

by filing a lawsuit, it must abide by the rules of the court; a party cannot decide for itself

when it feels like pressing its action and when it feels like taking a break . . . .” Id. at 681.

If a party fails to litigate its claims or otherwise abide by the court’s orders, the court has

the inherent authority to sua sponte dismiss the matter. Id.; O’Rourke Bros. Inc. v. Nesbitt

Burns, Inc., 201 F.3d 948, 952 (7th Cir. 2000).

       In the present matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. Nevertheless, Plaintiff is obligated to comply with Court-

imposed deadlines and to communicate with the Court, particularly when the Court

demands that he do so. Plaintiff failed to respond to Defendants’ motion for summary

judgment, despite a reminder from the Court to do so. Plaintiff also failed to respond to

the Court’s Order to show cause despite being warned of the consequences. Accordingly,

the Court views Plaintiff’s non-response to Defendants’ motion for summary judgment

as deliberate, indicating that Plaintiff is no longer interested in pursuing his claims

against Defendants Davis and Ryan. Given Plaintiff’s failure to respond to Defendants’

motion and the Court’s Order despite explicit warnings to do so, the Court is convinced

that dismissal of these Defendants is appropriate.

       Consequently, Plaintiff’s claims against Defendants Davis and Ryan are

DISMISSED with prejudice pursuant to 41(b) for failure to comply with a Court Order

and failure to prosecute. Defendants Davis and Ryan’s motion for summary judgment

(Doc. 60) is therefore MOOT. This matter shall proceed on Plaintiff’s two claims against
                                          Page 3 of 4
Case 3:18-cv-00752-MAB Document 63 Filed 08/04/20 Page 4 of 4 Page ID #274




Defendants Hicks, Snyder, and Canady.

      IT IS SO ORDERED.

      DATED: August 4, 2020
                                             s/ Mark A. Beatty
                                             MARK A. BEATTY
                                             United States Magistrate Judge




                                    Page 4 of 4
